Citation Nr: 0102442	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disease, to 
include as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


REMAND

The veteran has indicated that he started smoking cigarettes 
during active duty, when he was issued two packs per day with 
his rations.  He contends that smoking during active duty 
developed into a nicotine addiction, which in turn led to 
pulmonary disease.  The record contains a current diagnosis 
of chronic obstructive pulmonary disease with bronchitis and 
emphysema.  Nevertheless, there are still questions that 
remain in order for the veteran's claim to be accepted.  
These questions can only be answered by a medical 
professional.

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 5107, which concern the VA's duty to assist a 
claimant with the development of facts pertinent to his or 
her claim, have been substantially revised.  Generally, when 
the laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).

The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.  In view of this revision, the Board 
observes that the veteran has not been afforded a VA 
examination to date to determine certain questions related to 
his pulmonary disease.

Accordingly, this case must be remanded for the following 
actions:

1.  The veteran should be afforded an 
examination by a specialist in the 
appropriate field, and the specialist 
should indicate whether the veteran has a 
nicotine addiction currently, or whether 
the veteran ever had a nicotine 
addiction.  If the specialist answers one 
of those questions in the affirmative, an 
opinion should be offered as to whether 
it is at least as likely as not that the 
veteran developed such addiction during 
active duty, which was from January 1951 
to January 1953.

2.  Further, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any nicotine use 
during the veteran's two years of active 
duty directly caused pulmonary disease 
(as opposed to causing a nicotine 
addiction).  Finally, if the examiner 
determines that the veteran has or had a 
nicotine addiction, he or she should 
offer an opinion as to whether the 
nicotine addiction led to any current 
pulmonary disease.

3.  The RO should then reajudicate the 
veteran's claim of entitlement to service 
connection for a lung disease, to include 
as secondary to nicotine dependence.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded adequate time to 
respond prior to the case being returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



